       Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
GENERAL ELECTRIC COMPANY,                                      :

                 Plaintiff/Counterclaim Defendant,           :

                          v.                                 :

APR ENERGY PLC,                                              :

                  Defendant/Counterclaim Plaintiff. :              MEMORANDUM AND ORDER
---------------------------------------------------------------X
APR ENERGY HOLDINGS LIMITED, POWER :                                 19-CV-3472 (VM) (KNF)
RENTAL OP CO AUSTRALIA LLC, AND
POWER RENTAL ASSET CO TWO LLC,                                 :

                 Third-Party Plaintiffs,                     :

                          v.                                 :

GENERAL ELECTRIC COMPANY,                                    :

                  Third-Party Defendant.                       :
---------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        General Electric Company (“GE”) commenced this action asserting breach of the

October 28, 2013 Master Supply Agreement (the “MSA”) against APR Energy PLC, which,

together with third-party plaintiffs APR Energy Holdings Limited, Power Rental Op Co

Australia LLC and Power Rental Asset Co Two LLC (collectively “APR”), asserted breach of

the October 22, 2013 Business Transfer Agreement and the MSA against GE. Before the Court

is GE’s motion, made pursuant to Fed. R. Civ. P. 37, the Local Civil Rules of this court and “this

Court’s July 21, 2020 Order (Dkt. No. 85), for an order compelling APR “to produce twenty-

eight (28) documents pertaining to related claims filed by APR against Baker & McKenzie in




                                                        1
      Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 2 of 12




APR Energy LLC v. Baker & McKenzie, No. 2017-CA-05595, Fla. Cir. Ct. (Aug. 31, 2017), and

the resolution thereof.” APR opposes the motion.

                      GE’S JANUARY 7, 2020 MOTION TO COMPEL

       On January 7, 2020 GE made a motion to compel APR “to produce communications,

information, and documents concerning related claims filed by APR against Baker & McKenzie

in APR Energy LLC v. Baker & McKenzie, No. 2017-CA-05595, Fla. Cir. Ct. (Aug 31, 2017),

and the resolution thereof.” Docket Entry No. 39. GE argued in its memorandum of law in

support of the motion that: (a) “APR voluntarily waived privilege by publicizing Baker &

McKenzie’s guidance to the world”; (b) “APR waived privilege by putting Baker & McKenzie’s

advice at issue in the Baker McKenzie litigation and in this action”; (c) “communications and

agreements between adverse parties are not privileged”; and (d) “the relevant considerations

weigh in GE’s favor.” In its motion, GE requested APR’s responses to its discovery request

Nos. 1, 2 and 3 and interrogatory No. 11, to each of which APR objected based on, inter alia,

“attorney-client privilege, work product doctrine [and] mediation privilege.” APR opposed the

motion, arguing that: (i) “GE seeks documents properly excluded from the scope of discovery”;

(ii) “APR has done nothing to create an at-issue waiver in this case”; (iii) “the law does not allow

GE to put APR’s privileged information ‘at issue’ unilaterally”; (iv) “the documents GE seeks

lack the necessary relevance to warrant disclosure”; (v) “applying Florida and Illinois law, any

at-issue waiver in the Florida suit or Illinois mediation does not justify subject matter waiver in

this case”; and (vi) “even under New York law, any privileged documents disclosed in the

Florida suit do not justify the production of the withheld documents.” In reply, GE argued:

(1) “APR fails to dispute that it voluntarily waived privilege by publicizing Baker & McKenzie’s

guidance to the world”; (2) “APR cannot avoid that it also waived privilege by putting Baker &



                                                  2
      Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 3 of 12




McKenzie’s advice at issue in the Baker McKenzie litigation and in this action”; (3) “APR does

not dispute that communications between adverse parties are discoverable”; (4) “the requested

documents and information are plainly relevant”; and (5) “APR has not attempted to show undue

burden or expense.”

       On April 10, 2020, the Court noted that APR asserted in its opposition to GE’s motion

that it is withholding certain documents based on the grounds of various privileges, but no

privilege log was submitted by the parties, and directed APR to file its privilege log and file

under seal the documents asserted to be privileged for the Court’s in camera review, on or before

April 15, 2020. Docket Entry No. 64. On April 15, 2020, APR filed its privilege log, dated

April 15, 2020, consisting of 1,948 pages and filed under seal “30 pages of documents for the

Court to review in camera. These documents are proportionally representative of the documents

over which APR has claimed privilege in its privilege log.”

       On April 29, 2020, the Court: (1) found that “GE does not challenge APR’s privilege

log”; (2) overruled APR’s objections to GE’s Document Request Nos. 1, 2 and 3 based on the

ground of relevancy; (3) overruled APR’s objections to GE’s Interrogatory No. 11; (4) overruled

APR’s objections to GE’s Document Request Nos. 1, 2 and 3 based on a mediation privilege

because “no mediation privilege exists under New York law, which governs this action and the

instant privilege dispute”; (5) directed APR to disclose the settlement agreement between APR

and Baker McKenzie and the settlement amount because they are not privileged information;

(6) rejected GE’s assertion that unidentified communications between APR and Baker McKenzie

“regarding legal malpractice claims are communications between adverse parties over which

there is no privilege”; (7) sustained “APR’s objections to GE’s Document Request Nos. 1, 2 and

3 based on the work-product protection” because “GE does not challenge work-product



                                                 3
      Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 4 of 12




protection asserted by APR in its privilege log, as it does not mention work-product protection or

make any arguments based on it in its memorandum of law”; (8) found that “GE does not contest

otherwise the application of the attorney-client privilege asserted by APR” but argues that APR

waived the privilege by placing Baker McKenzie’s advice at issue in the Florida litigation and

this action”; and (9) sustained APR’s objections to GE’s Document Request Nos. 1 , 2 and 3,

“based on the attorney-client privilege” because APR has not “placed privileged matter at issue

in this action.” Docket Entry No. 72.

                           GE’S JULY 17, 2020 LETTER-MOTION

       GE requested a pre-motion conference in connection with its motion to compel APR “to

comply with the Court’s April 29, 2020 Order partially granting GE’s Motion to Compel.”

Docket Entry No. 83. GE asserted that APR’s filing “of its privilege log, which contained

12,688 entries, with the Court” in response to the Court’s April 10, 2020 order, “was the first

time the log was shared with GE. . . . Some documents were identified as being withheld for

multiple privilege bases, such as both the mediation privilege and the attorney client privilege.”

Although on “May 22, 2020, APR produced documents that had previously been withheld

exclusively on the basis of mediation privilege[,] APR did not produce 28 documents for which it

claimed attorney client and/or work product privilege in addition to mediation privilege.”

       GE contends that, in light of this Court’s Order denying the existence of a mediation
       privilege, and because APR waived any attorney-client or attorney work product
       privilege over the Disputed Documents when it provided them to the third-party
       mediator, APR has improperly withheld the Disputed Documents. APR claims in
       response that because the Court’s Order only overruled APR’s assertion of
       mediation privilege, but sustained APR’s assertion of other privileges, APR is not
       required to produce the Disputed Documents.


The Court denied GE’s request for a pre-motion conference and directed GE to file its motion to

compel, limited to the issues raised in its July 17, 2020 letter. See Docket Entry No. 85.

                                                 4
      Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 5 of 12




                        GE’S JULY 28, 2020 MOTION TO COMPEL

       GE asserts that it “seeks to enforce this Court’s April 29, 2020 Order recognizing that ‘no

mediation privilege exists under New York law.’ Dkt. No. 72 at 16 (‘Apr. 29 Order’). At issue

is APR’s refusal to produce, under the guise of privilege and work product protection, twenty-

eight (28) documents that APR admits it voluntarily provided to a neutral, third-party mediator.”

GE maintains that the April 29, 2020 order overruled “APR’s objections to GE’s Document

Request Nos. 1, 2 and 3, based on a mediation privilege” and “APR was therefore ordered to

produce documents previously withheld on the basis of mediation privilege.” According to GE,

the documents requested are relevant because “in one of its counterclaims in this action, APR

now claims GE is responsible for the very same loss it has already pinned on, and received

significant compensation from, Baker & McKenzie” in APR’s Florida litigation against Baker &

McKenzie. GE asserts that APR admitted in the Florida litigation “that Baker & McKenzie

recommended APR file a security interest in the turbines” and “contended that by contesting the

seizure’s propriety in Australia, rather than in a separate action in the United Kingdom, APR

suffered increased damages.” GE maintains that APR asserts in this action that GE “is

responsible for the same seizure and resulting damages.”

       GE argues that: (a) “APR waived any attorney client privilege by providing the disputed

documents to the mediator”; (b) “APR waived any work product privilege by providing the

disputed documents to the mediator”; and (c) “the relevant considerations weigh in GE’s favor.”

Concerning the waiver of attorney-client privilege, GE asserts that “APR had no reasonable

expectation of privacy under the circumstances” and it “knowingly risked disclosure of the

Disputed Documents when it brought the Forge Counterclaim in New York action.” Moreover,

the relationship between APR and the mediator was not sufficiently close such that any



                                                5
      Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 6 of 12




expectation of confidentiality by APR was reasonable, as the mediator was a “third-party

neutral.” GE contends that APR did not provide the disputed documents to the mediator to

obtain informed legal advice or to facilitate communications between APR and its counsel. GE

asserts that, by providing the documents at issue to the mediator, APR waived any claim of

attorney-client privilege it may have been able to assert over the documents. With respect to the

waiver of work product protection, GE asserts that “the mediator was an independent third party

whose neutrality remained essential to his role, and courts generally find that material shared

with such individuals or entities constitutes a waiver of the work product protection.” According

to GE, by providing the documents at issue to the mediator, APR waived any purported work

product protection. GE contends that “APR has already complied and identified the 28 requested

documents” for an in camera review, so “there is no undue burden or expense by similarly

providing the documents to GE.”

                          APR’S OPPOSITION TO THE MOTION

       APR contends that in its June 16, 2020 letter to GE, it “agreed to produce 5 documents on

the basis that they did not include privileged information but maintained its defenses of attorney

client privilege and/or work product over the remaining 23 documents,” and it is the remaining

23 documents that are disputed. APR asserts that “GE’s Motion is simply an attempt to broaden

the scope of the Court’s April 29, 2020 Order” because in that order the Court only rejected

APR’s assertions of the mediation privilege and “explicitly upheld APR’s assertions of attorney

client privilege and attorney work product protection.”

       APR argues that; (A) “APR did not waive privilege by providing the documents at issue

to the mediator”; and (B) “the work product doctrine still protects the documents at issue.” APR

contends that “the Mediation was protected by a statutory mediation privilege which protected



                                                 6
      Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 7 of 12




all mediation communications under Illinois law” and, although the Court found that “the

mediation privilege does not apply here, APR and Baker McKenzie conducted the mediation in a

jurisdiction where it did” and they “entered into a confidentiality agreement governing the

Mediation.” APR asserts that this shows its “clear intent to maintain the confidentiality of the

Disputed Documents.” According to APR,

        It was only because of the mediator’s central and authoritative role in this
       privileged and confidential Mediation that APR disclosed the Disputed Documents
       to the mediator. This disclosure was made with the understanding that, because the
       Mediation was privileged and confidential, the confidentiality and privilege of the
       Disputed Documents would be maintained. Such understanding was reasonable.
       APR and Baker McKenzie did not agree to New York law applying to their
       Mediation, and they had no expectation that these privileged communications
       would be sought in a separate action in a completely different jurisdiction. Further,
       GE’s argument that the mediator would need to be a third-party agent of APR to
       avoid waiver here is misplaced and unreasonable. A mediator is not an outside
       third-party to a mediation, as would be an accountant, consultant, or talent agency.
       Indeed, in a mediation, a mediator plays a role similar to that of a judge. So just as
       it would be unreasonable for the Court to hold that APR would waive privilege over
       privileged documents by submitting them to the Court for in camera review, it is
       also unreasonable to assert that APR waived privileged by submitting privileged
       documents to the mediator during a mediation covered by both a statutory
       mediation privilege and a confidentiality agreement.

APR asserts that, for similar reasons, it did not waive work product protection because it

submitted the documents at issue “to the mediator as part of a mediation protected by both the

mediation privilege and a confidentiality agreement,” which shows APR’s intent and reasonable

effort to maintain confidentiality of the disputed documents. “GE’s assertion that the mediator

would need to be allied in interest or need to share litigation or business objectives in common

with APR to maintain work product protection over the Disputed Documents is clearly false on

its face,” because the mediator conducted the mediation in Illinois and “the mediator was and

continues to be governed by the Illinois Uniform Mediation Act, under which the mediator is

strictly prohibited from disclosing the Disputed Documents to the parties’ adversaries, or any



                                                 7
      Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 8 of 12




other third-party.” APR maintains that its disclosure of the documents to the mediator did not

waive the work product protection.

                                           GE’S REPLY

       GE acknowledges that APR produced five documents out of 28 requested over which it

no longer claims privilege or work product protection, but asserts that “the issue at hand is

whether APR’s provision of the 23 Disputed Documents to the neutral, third-party mediator

waived their alleged attorney client privilege and/or work product protection.” GE contends that

APR seeks a “‘second bite’ of the apple as APR’s Opposition focuses extensively on APR’s

alleged reliance on Illinois’ statutory mediation privilege,” which does not govern APR’s claim

in this action. APR ignores New York law, which provides that the voluntary disclosure of a

privileged communication to a third party generally waives the privilege with a narrow exception

where the privileged communications are shared with the client’s agent, and APR does not assert

that the mediator was its agent. APR relies erroneously on cases involving physician-client

privilege and inadvertent disclosure of documents and fails to argue that disclosure to the third-

party mediator was made to obtain informed legal advice. GE contends that, although APR had

a reasonable expectation of confidentiality over the disputed documents in the Florida litigation,

“there was no reasonable expectation that if APR chose to pursue damages based on the same

claim against additional parties, such as GE, that the privilege would remain,” and APR makes

no citation to any authority “for extending the privilege to a new matter once the documents have

been disclosed to the third-party mediator.” APR relies on cases in which documents were

“provided to a mediator in connection with the same litigation, not a separate proceeding” and

fails to make citation to any authority for its argument that “a mediator plays a role similar to that

of a judge.” GE asserts that APR cannot now claim it was ignorant of the risk that the disputed



                                                  8
      Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 9 of 12




documents would be relevant in an action against GE over the same turbines, given that APR

asserts that GE caused it the same damages as Baker & McKenzie, which makes it “implausible

that the thought of bringing a claim against GE was not percolating as APR negotiated the Baker

Settlement.”

       Similarly, APR cannot support its claim of work product protection because APR risked

disclosure in a separate matter when it made the voluntary disclosure of privileged materials to a

neutral, third-party mediator. GE contends that APR provides no authority for its argument,

“that GE’s assertion that an allied interest is required is ‘clearly false on its face.’” APR offers

no justification for how a neutral mediator would be aligned in litigation or business objectives

with APR when that mediator was providing the same service to APR’s adversary.

                                       LEGAL STANDARD

       “On notice to other parties and all affected persons, a party may move for an order

compelling disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). Motions to compel under Fed. R.

Civ. P. 37 “are entrusted to the sound discretion of the district court.” U.S. v. Sanders, 211 F.3d

711, 720 (2d Cir. 2000).

       The law of the case doctrine “forecloses reconsideration of issues that were
       decided—or that could have been decided—during prior proceedings.” United
       States v. Williams, 475 F.3d 468, 471 (2d Cir. 2007). Thus, a failure to raise an
       issue that could have been raised in an earlier [proceeding] bars a litigant from
       raising it in a second [proceeding]. See id. at 475–76. Further, “when a court has
       ruled on an issue, that decision should generally be adhered to by that court in
       subsequent stages in the same case unless cogent and compelling reasons militate
       otherwise.” Johnson v. Holder, 564 F.3d 95, 99 (2d Cir. 2009) (internal quotation
       marks omitted). Compelling reasons to revisit a decision include “an intervening
       change in law, availability of new evidence, or the need to correct a clear error or
       prevent manifest injustice.” Id. at 99–100 (internal quotation marks omitted).

       Doe v. East Lyme Bd. of Educ., 962 F.3d 649, 662-63 (2d Cir. 2020).




                                                  9
     Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 10 of 12




       Claiming Privilege or Protecting Trial-Preparation Materials.
       (A) Information Withheld. When a party withholds information otherwise
       discoverable by claiming that the information is privileged or subject to protection
       as trial-preparation material, the party must: (i) expressly make the claim; and (ii)
       describe the nature of the documents, communications, or tangible things not
       produced or disclosed--and do so in a manner that, without revealing information
       itself privileged or protected, will enable other parties to assess the claim.

       Fed. R. Civ. P. 26(b)(5)(A).


                       APPLICATION OF LEGAL STANDARD

        APR is correct that the Court “explicitly upheld APR’s assertions of attorney client

privilege and attorney work product protection” in the Court’s April 29, 2020 order. In its April

29, 2020 order, the Court found that “GE does not challenge APR’s privilege log” and sustained

all APR’s “objections to GE’s Document Request Nos. 1, 2 and 3, based on the attorney-client

privilege” and work-product protection.

       At no time did GE: (i) seek reconsideration of the April 29, 2020 order or reargument

pursuant to Local Civil Rule 6.3 of this court; (ii) seek relief from the April 29, 2020 order

pursuant to Fed. R. Civ. P. 69; or (iii) challenge otherwise the Court’s April 29, 2020 order

sustaining all APR’s “objections to GE’s Document Request Nos. 1, 2 and 3, based on the

attorney-client privilege” and work-product protection. Although in its July 17, 2020 pre-motion

letter, GE asserted that: (1) APR’s filing “of its privilege log, which contained 12,688 entries,

with the Court” in response to the Court’s April 10, 2020 order, “was the first time the log was

shared with GE”; and (2) “APR claims in response that because the Court’s Order only overruled

APR’s assertion of mediation privilege, but sustained APR’s assertion of other privileges, APR

is not required to produce the Disputed Documents,” in its July 28, 2020 motion papers,

including its reply, GE does not: (a) challenge the APR’s privilege log; and (b) mention the

Court’s sustaining of all APR’s “objections to GE’s Document Request Nos. 1, 2 and 3, based on

                                                 10
     Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 11 of 12




the attorney-client privilege” and work-product protection in the April 29, 2020 order, which

APR argued in its opposition already resolved the issue of attorney-client privilege and work

product protection.

       Despite the requirement of Rule 26 of the Federal Rule of Civil Procedure that, a party

who withholds information otherwise discoverable by claiming that the information is privileged

or subject to protection as trial-preparation material, must provide a privilege log, GE made a

strategic decision to make its January 7, 2020 motion to compel based on APR’s objections in

response to its Document Request Nos. 1, 2 and 3, without having APR’s privilege log, blindly

not knowing what privilege(s) or protection(s) was being asserted by APR with respect to any of

the documents APR withheld in response to GE’s Document Request Nos. 1, 2 and 3. In fact,

GE did not mention APR’s privilege log in its January 7, 2020 motion. Although GE’s January

7, 2020 motion was fully briefed when the Court ordered APR to file its privilege log on April

10, 2020, and APR filed its privilege log on April 15, 2020, at no time prior to GE’s July 17,

2020 letter did GE mention APR’s privilege log or raise any issues in connection with it.

       GE did not seek permission from the Court to supplement its motion papers after it

learned: (a) on April 10, 2020, that the Court ordered APR to file its privilege log; or (b) on April

15, 2020, that APR’s privilege log consisting of 1,948 pages “contained 12,688 entries,” of

which a substantial amount contained assertions of multiple privileges and protections. GE did

not mention the absence of APR’s privilege log to the Court during the February 20, 2020

conference with the Court (Docket Entry No. 55) or raise, at any time, the issue of APR’s failure

to provide its privilege log. GE did not mention APR’s privilege log or raise any issues in

connection with it, including any issues with respect to APR’s simultaneous assertions of




                                                 11
     Case 1:19-cv-03472-VM-KNF Document 112 Filed 12/14/20 Page 12 of 12




multiple privileges and protections with respect to any withheld documents: (i) in the April 23,

2020 joint letter seeking an extension of time to complete discovery (Docket Entry No. 70);

(ii) in the May 8, 2020 joint letter seeking an extension of time to complete discovery (Docket

Entry No. 74); (iii) during the May 14, 2020 conference with the Court (Docket Entry No. 79); or

(iv) in GE’s June 18, 2020 letter seeking an extension of the discovery deadline to complete

depositions (Docket Entry No. 81).

       The Court already determined, in its April 29, 2020 order, that “GE does not challenge

APR’s privilege log” and sustained all APR’s “objections to GE’s Document Request Nos. 1, 2

and 3, based on the attorney-client privilege” and work-product protection. GE failed to: (a)

address APR’s argument that the Court’s April 29, 2020 order “explicitly upheld APR’s

assertions of attorney client privilege and attorney work product protection”; or (b) demonstrate

any reason, let alone a compelling reason, to revisit the April 29, 2020 order. See East Lyme Bd.

of Educ., 962 F.3d at 662-63. The Court finds that, under the circumstances, exercising its

discretion to revisit the Court’s April 29, 2020 order, is not warranted.

                                         CONCLUSION

       For the foregoing reasons, GE’s motion to compel, Docket Entry No. 87, is denied.

Dated: New York, New York                             SO ORDERED:
       December 14, 2020




                                                 12
